WATSON, J.,
would grant the writ. The plaintiffs should be able to introduce in evidence the EPA report prepared by the governmental agency as its introduction is specifically allowed by an exception to the hearsay rule. La.Code Evid. art. 803(8)(a)(iii) provides: “The following are not excluded by the hearsay rule, even though the declarant is available as a witness: (8)(a) Records, reports, statements, or date compilations, in any form, of a public office or agency setting forth: (iii) Factual findings resulting from an investigation made pursuant to authority granted by law. Factual findings are conclusions of fact reached by a governmental agency and may be based upon information furnished to it by persons other than agents and employees of that agency.” The plaintiffs have stipulated no portion of the report shall be admitted which would enlarge the pleadings.
DENNIS, J., would grant the writ for the reasons assigned by WATSON, J.
ORTIQUE, J., not on panel.